Citation Nr: 1549043	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for glucose intolerance.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to an effective date for service connection of diabetes mellitus earlier than September 12, 2003.

6.  Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, left knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, right knee, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for edema, left lower extremity, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for edema, right lower extremity, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased evaluation for diabetic peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling prior to February 14, 2013, and as 20 percent disabling from that date.  

12.  Entitlement to an increased evaluation for diabetic peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling prior to February 14, 2013, and as 20 percent disabling from that date.

13.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

14.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

15.  Entitlement to an increased level of special monthly compensation (SMC) due to service connected loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974 and from September 1978 to September 1995.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased evaluation for diabetes mellitus with erectile dysfunction and an increased level of special monthly compensation due to service connected loss of use of a creative organ.

This case is also on appeal from a May 2010 rating decision that denied service connection for an eye disability; service connection for glucose intolerance; an earlier effective date for service connection for diabetes mellitus; an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, left knee; an increased evaluation for patellofemoral pain syndrome with degenerative joint disease, right knee; an increased evaluation for edema, left lower extremity; an increased evaluation for edema, right lower extremity; an increased evaluation for diabetic peripheral neuropathy, left lower extremity; an increased evaluation for diabetic peripheral neuropathy, right lower extremity; and an increased evaluation for hypertension.  

This case is also on appeal from an August 2010 rating decision that denied service connection for sleep apnea and a cervical spine disability, and a November 2012 rating decision that denied a TDIU.  

During the pendency of the appeal, a March 2013 rating decision assigned 20 percent evaluations for the Veteran's diabetic peripheral neuropathy, left lower extremity, and diabetic peripheral neuropathy, right lower extremity, each effective February 14, 2013.  

All issues on appeal other than the issues of entitlement to an increased level of SMC due to service connected loss of use of a creative organ, and entitlement to an effective date for service connection of diabetes mellitus earlier than September 12, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum level of SMC for loss of use of a creative organ.

2.  The Veteran did not appeal a June 2005 rating decision in which the RO granted service connection for diabetes mellitus and assigned an effective date of September 12, 2003.


CONCLUSIONS OF LAW

1.  The Veteran is in receipt of the maximum level of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).

2.  The Veteran's freestanding claim for an effective date earlier than September 12, 2003, for the award of service connection for diabetes mellitus must be dismissed.  38 U.S.C.A. § 7104(b) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is denying the SMS claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary for his claim.

Notice is not applicable for the claim of entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  With regard to the duty to assist the Veteran with this claim, the record contains the Veteran's service treatment records, VA medical records, and the transcript of a September 2015 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  No development at this point, including that requested in the Remand, below, could result in the grant of this claim.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim.

Legal Analysis

An Increased Level of SMC

The Veteran has been in receipt of SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) since May 2008.  SMC under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k).  As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts and circumstances relating to the Veteran's loss of use of a creative organ are not determinative to the amount of SMC compensation for loss of use of a creative organ.  Accordingly, the Veteran's claim seeking a higher level of SMC for loss of use of a creative organ must be denied as a matter of law, and the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

An Earlier Effective Date for Service Connection 
for Diabetes Mellitus

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd, supra.  A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.

The June 2005 rating decision granted service connection for diabetes mellitus.  The effective date was September 12, 2003, the date of receipt of the claim.  The grant was based on the fact that the Veteran's service treatment records included a diagnosis of new onset diabetes mellitus in April 1994.  The Veteran did not appeal the assigned effective date and it became final. 

In December 2009, the Veteran requested an effective date earlier than September 12, 2003.  He alleges that the effective date should be when he separated from service, as his service treatment records reflect diabetes mellitus.  

VA has no authority to adjudicate a freestanding earlier effective date claim.  A claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed decision.  See Rudd, 20 Vet. App. at 299.

The Board need not address the issue of entitlement to an earlier effective date based on a liberalizing law, as did a January 2011 Statement of the Case.  It is true that diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure, effective May 8, 2001.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  However, the liberalizing law does not apply to the Veteran's case as there is no evidence that he served in Vietnam or that he was exposed to herbicide. 

Here, in December 2009 the Veteran filed a freestanding claim for an earlier effective date for the award of service connection for diabetes mellitus.  Under these circumstances, dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Therefore, based on the procedural history of this case, the Board dismisses the claim for an earlier effective date for the grant of service connection for diabetes mellitus without prejudice to the Veteran.  See also Sabonis, supra (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

An increased level of SMC due to service connected loss of use of a creative organ is denied. 

The freestanding claim for an effective date for service connection for diabetes mellitus prior to September 12, 2003, is dismissed.


REMAND

The proper adjudication of the remaining issues requires additional development.  

During a September 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that he received VA treatment for his service-connected knee disabilities, diabetes and erectile dysfunction, as well as his claimed cervical spine disability and sleep apnea.  The Veteran testified that he received his VA medical care at the Temple, Texas, VA Medical Center (VAMC).  The most recent VA treatment record in the record before the Board is dated October 25, 2012.  Thus, it appears that outstanding VA treatment records exist that have not been associated with the record before the Board.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On a March 2014 VA Form 9, the Veteran requested that VA obtain his private treatment records from Metroplex Hospital, Scott and White Hospital and Scott and White Clinics.  

In July 2014 correspondence, the RO requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that VA could obtain treatment information.  The RO also informed the Veteran that he could obtain and send VA the information himself.  However, the record does not include any response from the Veteran, such as a VA Form 21-4142 or private medical records.

During the hearing, the Veteran testified that he received private medical treatment at Scott and White Hospital and Scott and White Clinic.  He had received treatment for back pain at the Scott and White Clinic the week before the hearing.  He stated that he had submitted paperwork for VA to obtain private medical records, probably in April, although he was not sure.  These records would have included records of private surgery of the right knee.  

Overall, the evidence reflects that the Veteran has received private treatment for service-connected back pain, erectile dysfunction, knee disabilities (including right knee surgery and physical therapy) and diabetes.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

During the hearing, the Veteran also testified that he had to stop working due to his service-connected back disability, diabetes and diabetes-related issues.  The record reflects that in June 2013, the RO requested that the Veteran have his last employer complete and return an enclosed VA Form 21-4192, "Request for Employment Information."  However, the record does not include any response from the Veteran or his last employer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include those from the Temple, Texas, VAMC and those dated after October 25, 2012.  

2.  After obtaining any necessary authorization and information from the Veteran, obtain all available treatment records pertaining to the Veteran from Scott and White Hospital, Scott and White Clinics, Metroplex Hospital and any other private treatment providers.  Document the efforts made to obtain these records along with any negative responses.

3.  Request that the Veteran have his last employer complete and return a VA Form 21-4192, "Request for Employment Information."  Document the efforts made to obtain this information.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


